898 F.2d 793
283 U.S.App.D.C. 196
The WASHINGTON POST COMPANY, Appellee,v.DEPARTMENT OF STATE, et al., Appellants.
No. 84-5604.
United States Court of Appeals,District of Columbia Circuit.
Jan. 9, 1990.

Prior report:  D.C.Cir., 840 F.2d 26.
Before EDWARDS, Circuit Judge, and ROBINSON, Senior Circuit Judge.
ON PETITION FOR REHEARING
ORDER
PER CURIAM.


1
Upon consideration of appellants' petition for rehearing and appellee's response thereto, it is


2
ORDERED by the Court that the petition for rehearing be and hereby is granted;  and it is


3
FURTHER ORDERED by the Court that the judgment entered herein on February 5, 1988, be and hereby is vacated;  and it is


4
FURTHER ORDERED by the Court that this case be and hereby is remanded to the District Court for reconsideration in light of Department of Justice v. Reporters Committee for Freedom of the Press, --- U.S. ----, 109 S. Ct. 1468, 103 L. Ed. 2d 774 (1989);  and it is


5
FURTHER ORDERED by the Court that appellants' motion for leave to file a reply to appellee's response to the petition for rehearing be and hereby is dismissed as moot.